1

2

3                                  UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6
     RAMA SOU; et al.,
7
                         Plaintiffs,
8                                                      2:15-CV-00698-APG-VCF
     vs.                                               ORDER
9    MICHAEL BASH, et al.,
10                       Defendants.

11

12        The Court has been notified that the parties have reached a settlement agreement. (ECF No. 128).
13        Accordingly,
14        IT IS HEREBY ORDERED that the settlement conference set for March 19, 2019, is VACATED.
15

16        DATED this 13th day of March, 2019.
                                                             _________________________
17
                                                             CAM FERENBACH
18
                                                             UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25
